This was an action brought by an owner and user of tractors and stationary engines, that were not employed in farming, against the then State Auditor, A.S.J. Shaw, for the purpose of testing the constitutionality of chapter 280, Session Laws 1929, permitting the exemption from the gasoline tax of the gasoline used in farmers' tractors and stationary engines, and the charge is made that the State Auditor, unless restrained by the court, would accept the affidavits at their face value, provided for in chapter 280, of purchases for use in farmers' tractors, and that the said State Auditor had threatened to, and unless restrained, would fail and refuse to enforce or attempt to enforce the collection of the tax on the motor fuel covered by such affidavits. The charge is made that such failure would be unlawful, and of inadequate remedy at law, and the prayer was for perpetual injunction against accepting the affidavits.
The lower court dismissed the action, and proceedings in error have been brought here. In the meantime, we know that the collection of this tax has been placed in the hands of the Oklahoma State Tax Commission.
Under these conditions, the case becomes moot, and under a long line of decisions of this court, the proceeding in error should be dismissed, and it is accordingly so ordered, as being no longer a subject-matter of decision.
HEFNER, SWINDALL, ANDREWS, and McNEILL, JJ., concur. RILEY, J., dissents. LESTER, C. J., CLARK, V. C. J., and CULLISON, J., absent.